Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given subsequent to the telephonic interview with L. Jon Linsday (reg# 36855) and inventors/applicants on 01/07/2022.

The application has been amended as follows: 
1-7.  (Previously Cancelled)
8.  (Cancelled)
9-11.  (Previously Cancelled)
12-15. (Cancelled)

16. (Currently Amended) A method -for creating an interactive podcast comprising: 

providing, with an electronic processor, a title text field;

receiving, with the electronic processor, title information in the title text field for [[an]]the interactive podcast;

providing, with the electronic processor, a chapter text field;



providing, with the electronic processor, a first content field;

receiving, with the electronic processor, textual content in the first content field for the interactive podcast;

providing, with the electronic processor, a second content field;

recording, with the electronic processor, audio for the second content field for the interactive podcast, the audio being based on the textual content;

converting, with the electronic processor, the audio into textual information; 

uploading, with the electronic processor, additional material; 

selecting, with the electronic processor, a selected text within the textual information;

providing, with the electronic processor, an additional content interface for the additional material;

linking, with the electronic processor, the additional material to the selected text;

providing, with the electronic processor, an author information section;

receiving, with the electronic processor, author information for an author of the audio in the author information section;

generating, with the electronic processor, the interactive podcast including the audio, the textual information and the additional material, wherein the additional material is linked to the selected text within the textual information; and

uploading, with the electronic processor, the interactive podcast to a server. 


17. (Previously Presented) The method of claim 16, wherein: 
the audio and the textual content are divided into segments.

18. (Previously Cancelled)


a third-party hyperlink, 
a third-party document, 
a third-party image, 
a third-party highlight, 
a third-party quote, 
a third-party audio, 
a third-party quiz, 
a third-party video, 
an author-created hyperlink, 
an author-created document, 
an author-created image, 
an author-created highlight, 
an author-created quote, 
an author-created audio, 
an author-created quiz, and 
an author-created video. 



Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The allowed claims constitute a method for creating an interactive podcast, for which a user provides “textual content” in a first content field for the interactive podcast, and there is a recording of audio for a second content field for the interactive podcast such that the audio is based on the textual content for the first content field, and the audio is converted into “textual information”, such that a selection of “text” is made from the “textual information” for linking with additional material, so that when the interactive podcast is generated and uploaded it includes the audio that is recorded, the “textual information” obtained from converting that audio to text, and a linking of additional material to an actively selected text within the conversion product textual information.
The cited art of record does not teach the combination of recording, converting, selecting, and linking as identified above, as to create an “interactive podcast” that includes the recorded audio, the textual information obtained from converting the recorded audio, and additional material that is linked to a selected text of the textual information.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174